DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/21 has been entered.
 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krawagna, US 3,512,227.
Regarding claim 1:
Krawagna discloses a shape-reconfigurable structure (64), the structure comprising: 
a rigid base (66) having first and second ends; 
a rigid first beam (71) having a lateral end and a central end, the lateral end of the first beam being connected to the first end of the base (at 72); and 
a rigid second beam (74) having a lateral end and a central end, the lateral end of the second beam being connected to the second end of the base (at 76), and the central end of the second beam being connected to the central end of the first beam (at 78) through a single central hinge, the first rigid beam and the second rigid beam are adjoined along the single central hinge such that the first and second rigid beams bend about a line of the single central hinge; 
wherein the structure is stable in an expanded orientation (Fig. 5) in which the first and second beams extend outward away from the base and a contracted orientation in which the first and second beams extend inward toward the base (Fig. 6).
Regarding claims 2-4 and 13:
Krawagna discloses a bistable shape-reconfigurable structure comprising: a rigid base having first and second ends; 
a first rigid beam having a lateral end and a central end, the lateral end being connected to the first end of the base with a first lateral hinge; and 
a second rigid beam having a lateral end and a central end, the lateral end of the second beam being connected to the second end of the base with a second lateral hinge and the central end of the second beam being connected to the central end of the first beam with a central hinge; 
wherein the structure can be placed in an expanded orientation in which the beams extend outward away from the base and the structure has a triangular shape (refer to Fig. 5) and a contracted orientation in which the beams extend inward toward the base; 
wherein the structure naturally remains in the expanded orientation or the contracted orientation until a critical force is applied to the structure that transitions the structure into the other orientation; 
wherein the structure is reversible such that it can be repeatedly placed in either orientation (col. 1, ll. 37-38); 
wherein the base, beams, and hinges are all unitarily formed from the same piece of material such that the hinges are flexible living hinges (col. 1, ll. 35-37).
Regarding claim 5:
Krawagna discloses wherein the beams form an angle (alpha) with the horizontal direction in the expanded orientation and wherein the beams form an angle (-alpha) with the horizontal direction in the contracted orientation.
Regarding claim 6:
Krawagna discloses wherein the lateral ends of the beams are connected to the ends of the base with lateral hinges (72 and 76).
Regarding claim 7:
Krawagna discloses wherein the base, beams and hinges are unitarily formed from the same piece of material such that the hinges are flexible living hinges (col. 1, ll. 35-37).
Regarding claim 8:
Krawagna discloses wherein the base and beams are made from a relatively stiff material and the hinges are made from a relatively soft material (stiffness varies based on thickness (col. 2, ll. 22-25).
Regarding claims 10-11:
Krawagna discloses wherein the base comprises an elongated member (66) having opposed ends and spacer members (68 and 70) that extend upward from the ends of the member, wherein the lateral ends of the beams connect to the spacer members so as to space the beams from the elongated member of the base.
Regarding claim 12:
Krawagna discloses wherein the ends of the beams are tapered to enable the structure to be placed in the expanded and contracted orientations (refer to Figs. 5 and 6).

Claims 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen et al., US 6,215,081.
Regarding claim 14:
Jensen discloses a multistable shape-reconfigurable structure (refer to Fig. 8 – two bi-stable structures forming discrete hinges on an assembly) comprising: 
at least two bistable shape-reconfigurable structures (10), each bistable shape-reconfigurable structure comprising: 
a rigid base (26) having first and second ends, 
a first rigid beam (18) having a lateral end and a central end, the lateral end being connected to the first end of the base with a first lateral hinge (62), and 
a second rigid beam (22) having a lateral end and a central end, the lateral end of the second beam being connected to the second end of the base with a second lateral hinge (58), and the central end of the second beam being connected to the central end of the first beam through a single central hinge (60), the first rigid beam and the second rigid beam are adjoined along the single central hinge such that the first and second rigid beams bend about a line of the single central hinge, 
wherein the bistable shape-reconfigurable structure is stable in an expanded orientation in which the first and second beams extend outward away from the base and a contracted orientation in which the first and second beams extend inward toward the base.
Regarding claims 15-16:
Jensen discloses wherein each bistable shape-reconfigurable structure naturally remains in the expanded orientation or the contracted orientation until a critical force is applied to the structure that transitions the bistable shape-reconfigurable structure into the other orientation, wherein each is reversible and repeatable.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Krawagna, US 3,512,227 in view of Dubowsky et al., US 7,411,331.
Regarding clam 9:
Krawagna discloses wherein the hinges each comprise a thin, elongated piece of material but does not expressly disclose it having a rectangular cross-section.
Dubowksy discloses a structure having thin, elongate hinges having a rectangular cross-section.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to make the hinges of Krawagna rectangular as suggested by Dubowsky to vary the flexibility and/or strength of the hinge. There is no evidence that the change in shape provides a critical, extraordinary or unexpected result.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 18-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
A singular bistable shape-reconfigurable structure as claimed, as well as two bistable shape-reconfigurable structures used together to form a multi-stable shape-reconfigurable structure are anticipated and reasonably suggested by the prior art of record. However, the combination of the entire multistable shape-reconfigurable structure being unitarily formed from a single piece of material (claim 18), wherein one of the means of each bistable shape-reconfigurable structure is connected to a beam of an adjacent bistable shape-reconfigurable structure (claims 19 and 20), and wherein the multistable shape-reconfigurable structure has a first square shape when in a fully extended orientation… and a second square shape when in a fully retracted orientation is not anticipated nor reasonably suggested by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661.  The examiner can normally be reached on Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT W HERRING/Primary Examiner, Art Unit 3633